Exhibit 10.5
MAGNOLIA SOLAR CORPORATION.
54 Cummings Park
Suite 316
Woburn, MA 01801
 
January ___, 2014


Re:           Magnolia Solar Corporation


Ladies and Gentlemen:


Reference is made to that certain letter dated December ___, 2013 from Magnolia
Solar Corporation (the “Company”), a copy of which is attached hereto (the
“December Letter”). This letter hereby supplements the December Letter. Any
undefined capitalized terms used herein shall bear such meaning as ascribed to
them in the December Letter.


1.          Effective as of the date of the December Letter, the holder of the
Amended Warrant (the “Holder”) and the Company hereby agree as follows: (i) the
Expiration Date of the Amended Warrant, as such term is defined therein, is
extended to December 31, 2016, and (iii) except as set forth herein, all other
terms and conditions of the Amended Warrant shall remain unamended and in full
force and effect.


2.          The Holder hereby waives any adjustment under Section 5 of the
Amended Warrant that (i) may arise under the provisions of Section 1 herein,
and/or (ii) may arise as a result of the extension of the term of any Other
Warrant.


Upon the mutual execution of this agreement, please affix this agreement to the
Amended Warrant held by the undersigned.
 
 
Very truly yours,
 
 
MAGNOLIA SOLAR CORPORATION
   
 
   
 
By: Dr. Ashok K. Sood
 
Title: President and Chief Executive Officer





Agreed and Accepted
as of the date hereof:

 
 
 

By:
Title:



